Exhibit 4 FPL GROUP CAPITAL INC OFFICER’S CERTIFICATE Creating the Floating Rate Debentures, Series due November 9, 2012 Andrew D. Kushner, Assistant Treasurer of FPL Group Capital Inc (the “Company”), pursuant to the authority granted in the accompanying Board Resolutions (all capitalized terms used herein which are not defined herein or in Exhibit A hereto, but are defined in the Indenture referred to below, shall have the meanings specified in the Indenture), and pursuant to Sections 201 and 301 of the Indenture, does hereby certify to The Bank of New York Mellon (formerly known as The Bank of New York) (the “Trustee”), as Trustee under the Indenture (For Unsecured Debt Securities) dated as of June 1, 1999 between the Company and the Trustee (the “Indenture”) that: 1.The securities to be issued under the Indenture shall be designated “Floating Rate Debentures, Series due November 9, 2012” (referred to herein as the “Debentures of the Sixteenth Series”) and shall be issued in substantially the form set forth in Exhibit A hereto. 2.The Debentures of the SixteenthSeries shall be issued by the Company in the initial aggregate principal amount of $200,000,000.Additional Debentures of the SixteenthSeries, without limitation as to amount, having substantially the same terms as the Outstanding Debentures of the SixteenthSeries (except for the payment of interest accruing prior to the issue date of the additional Debentures of the SixteenthSeries or except for the first payments of interest following the issue date of the additional Debentures of the SixteenthSeries) may also be issued by the Company pursuant to the Indenture without the consent of the existing Holders of the Debentures of the Sixteenth Series.Any such additional Debentures of the Sixteenth Series as may be issued pursuant to the Indenture from time to time shall be part of the same series as the then-Outstanding Debentures of the Sixteenth Series. 3.The Debentures of the Sixteenth Series shall mature and the principal shall be due and payable, together with all accrued and unpaid interest thereon, on November9, 2012. 4.The Debentures of the Sixteenth Series shall bear interest as provided in the form thereof set forth as Exhibit A hereto. 5.Each installment of interest on a Debenture of the Sixteenth Series shall be payable as provided in the form thereof set forth as Exhibit A hereto. 6.Registration of the Debentures of the Sixteenth Series, and registration of transfers and exchanges in respect of the Debentures of the Sixteenth Series, may be effectuated at the office or agency of the Company in The City of New York, New York.Notices and demands to or upon the Company in respect of the Debentures of the Sixteenth Series may be served at the office or agency of the Company in The City of New York, New York.The Corporate Trust Office of the Trustee will initially be the agency of the Company for such payment, registration, registration of transfers and exchanges and service of notices and demands, and the Company hereby appoints the Trustee as its agent for all such purposes; provided, however, that the Company reserves the right to change, by one or more Officer’s Certificates, any such office or agency and such agent.The Trustee will initially be the Security Registrar and the Paying Agent for the Debentures of the Sixteenth Series. 7.So long as Debentures of the Sixteenth Series are held by a securities depository in book-entry form, the Regular Record Date for the interest payable on any given Interest Payment Date with respect to the Debentures of the Sixteenth Series shall be the close of business on the Business Day immediately preceding such Interest Payment Date; provided, however, that if any of the Debentures of the Sixteenth Series are not held by a securities depository in book-entry form, the Regular Record Date will be the close of business on the fifteenth (15th) calendar day next preceding such Interest Payment Date. 8.No service charge shall be made for the registration of transfer or exchange of the Debentures of the Sixteenth Series; provided, however, that the Company may require payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with such exchange or transfer. 9.If the Company shall make any deposit of money and/or Eligible Obligations with respect to any Debentures of the Sixteenth Series, or any portion of the principal amount thereof, as contemplated by Section 701 of the Indenture, the Company shall not deliver an Officer’s Certificate described in clause (z) in the first paragraph of said Section 701 unless the Company shall also deliver to the Trustee, together with such Officer’s Certificate, either: (A)an instrument wherein the Company, notwithstanding the satisfaction and discharge of its indebtedness in respect of the Debentures of the Sixteenth Series, shall assume the obligation (which shall be absolute and unconditional) to irrevocably deposit with the Trustee or Paying Agent such additional sums of money, if any, or additional Eligible Obligations (meeting the requirements of said Section 701), if any, or any combination thereof, at such time or times, as shall be necessary, together with the money and/or Eligible Obligations theretofore so deposited, to pay when due the principal of and premium, if any, and interest due and to become due on such Debentures of the Sixteenth Series or portions thereof, all in accordance with and subject to the provisions of said Section 701; provided, however, that such instrument may state that the obligation of the Company to make additional deposits as aforesaid shall be subject to the delivery to the Company by the Trustee of a notice asserting the deficiency accompanied by an opinion of an independent public accountant of nationally recognized standing, selected by the Trustee, showing the calculation thereof; or (B)an Opinion of Counsel to the effect that, as a result of a change in law occurring after the date of this certificate, the Holders of such Debentures of the Sixteenth Series, or the applicable portion of the principal amount thereof, will not recognize income, gain or loss for United States federal income tax purposes as a result of the satisfaction and discharge of the Company’s indebtedness in respect thereof and will be subject to United States federal income tax on the same amounts, at the same times and in the same manner as if such satisfaction and discharge had not been effectuated. 10.The Debentures of the Sixteenth Series will be absolutely, irrevocably and unconditionally guaranteed as to payment of principal, interest and premium, if any, by FPL Group, Inc., as Guarantor (the “Guarantor”), pursuant to a Guarantee Agreement, dated as of June 1, 1999, between the Guarantor and The Bank of New York Mellon (formerly known as The Bank of New York) (as Guarantee Trustee) (the “Guarantee Agreement”).The following shall constitute “Guarantor Events” with respect to the Debentures of the Sixteenth Series: (A)the failure of the Guarantee Agreement to be in full force and effect; (B)the entry by a court having jurisdiction with respect to the Guarantor of (i) a decree or order for relief in respect of the Guarantor in an involuntary case or proceeding under any applicable Federal or State bankruptcy, insolvency or other similar law or (ii) a decree or order adjudging the Guarantor bankrupt or insolvent, or approving as properly filed a petition by one or more entities other than the Guarantor seeking reorganization, arrangement, adjustment or composition of or in respect of the Guarantor under any applicable Federal or State bankruptcy, insolvency or other similar law, or appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or other similar official for the Guarantor or for any substantial part of its property, or ordering the winding up or liquidation of its affairs, and any such decree or order for relief or any such other decree or order shall have remained unstayed and in effect for a period of ninety (90) consecutive days; or (C)the commencement by the Guarantor of a voluntary case or proceeding under any applicable Federal or State bankruptcy, insolvency or other similar law or of any other case or proceeding seeking for the Guarantor to be adjudicated bankrupt or insolvent, or the consent by the Guarantor to the entry of a decree or order for relief in respect of itself in a case or proceeding under any applicable Federal or State bankruptcy, insolvency or other similar law or to the commencement of any bankruptcy or insolvency case or proceeding against the Guarantor, or the filing by the Guarantor of a petition or answer or consent seeking reorganization or relief under any applicable Federal or State bankruptcy, insolvency or other similar law, or the consent by the Guarantor to the filing of such petition or to the appointment of or taking possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator or similar official of the Guarantor or of any substantial part of its property, or the making by the Guarantor of an assignment for the benefit of creditors, or the admission by the Guarantor in writing of its inability to pay its debts generally as they become due, or the authorization of such action by the Board of Directors of the Guarantor. Notwithstanding anything to the contrary contained in the Debentures of the Sixteenth Series, this certificate or the Indenture, the Company shall, if a Guarantor Event shall occur and be continuing, redeem all of the Outstanding Debentures of the Sixteenth Series within sixty (60) days after the occurrence of such Guarantor Event at a redemption price equal to the principal amount thereof plus accrued interest to the date of redemption unless, within thirty (30) days after the occurrence of such Guarantor Event, Standard & Poor’s Ratings Services (a Division of The McGraw Hill Companies, Inc.) and Moody’s Investors Service, Inc. (if the Debentures of the Sixteenth Series are then rated by those rating agencies, or, if the Debentures of the Sixteenth Series are then rated by only one of those rating agencies, then such rating agency, or, if the Debentures of the Sixteenth Series are not then rated by either one of those rating agencies but are then rated by one or more other nationally recognized rating agencies, then at least one of those other nationally recognized rating agencies) shall have reaffirmed in writing that, after giving effect to such Guarantor Event, the credit rating on the Debentures of the Sixteenth Series shall be investment grade (i.e. in one of the four highest categories, without regard to subcategories within such rating categories, of such rating agency). 11.With respect to the Debentures of the Sixteenth Series, each of the following events shall be an additional Event of Default under the Indenture: (A)the consolidation of the Guarantor with or merger of the Guarantor into any other Person, or the conveyance or other transfer or lease by the Guarantor of its properties and assets substantially as an entirety to any Person, unless (a)the Person formed by such consolidation or into which the Guarantor is merged or the Person which acquires by conveyance or other transfer, or which leases, the properties and assets of the Guarantor substantially as an entirety shall be a Person organized and existing under the laws of the United States, any State thereof or the District of Columbia, and shall expressly assume the obligations of the Guarantor under the Guarantee Agreement; and (b)immediately after giving effect to such transaction, no Event of Default and no event which, after notice or lapse of time or both, would become an Event of Default, shall have occurred and be continuing; and (B)the failure of the Company to redeem the Outstanding Debentures of the Sixteenth Series as required by paragraph 10 hereof. 12.If a Guarantor Event occurs and the Company is not required to redeem the Debentures of the Sixteenth Series pursuant to paragraph 10 hereof, the Company will provide to the Trustee and the Holders of the Debentures of the Sixteenth Series annual and quarterly reports containing the information that the Company would be required to file with the Securities and Exchange Commission under Section 13 or Section 15(d) of the Securities Exchange Act of 1934 if it were subject to the reporting requirements of those Sections; provided, that if the Company is, at that time, subject to the reporting requirements of those Sections, the filing of annual and quarterly reports with the Securities and Exchange Commission pursuant to those Sections will satisfy the foregoing requirement. 13.The Debentures of the Sixteenth Series will be initially issued in global form registered in the name of Cede & Co. (as nominee for The Depository Trust Company).The Debentures of the Sixteenth Series in global form shall bear the depository legend in substantially the form set forth in ExhibitA hereto.The Debentures of the Sixteenth Series in global form will contain restrictions on transfer, substantially as described in the form set forth in Exhibit A hereto. 14.The Debentures of the Sixteenth Series shall have such other terms and provisions as are provided in the form set forth in Exhibit A hereto. 15.The undersigned has read all of the covenants and conditions contained in the Indenture relating to the issuance of the Debentures of the Sixteenth Series and the definitions in the Indenture relating thereto and in respect of which this certificate is made. 16.The statements contained in this certificate are based upon the familiarity of the undersigned with the Indenture, the documents accompanying this certificate, and upon discussions by the undersigned with officers and employees of the Company familiar with the matters set forth herein. 17.In the opinion of the undersigned, he or she has made such examination or investigation as is necessary to enable him or her to express an informed opinion as to whether or not such covenants and conditions have been complied with. 18.In the opinion of the undersigned, such conditions and covenants and conditions precedent, if any (including any covenants compliance with which constitutes a condition precedent), to the authentication and delivery of the Debentures of the Sixteenth Series requested in the accompanying Company Order No. 17 have been complied with. IN WITNESS WHEREOF, I have executed this Officer’s Certificate on behalf of the Company this 10th day of November, 2009 in New York, New York. /s/ Andrew D. Kushner Andrew D. Kushner Assistant Treasurer Exhibit A [Unless this certificate is presented by an authorized representative of The Depository Trust Company, a New York corporation (“DTC”), to FPL Group Capital Inc or its agent for registration of transfer, exchange, or payment, and any certificate issued is registered in the name of Cede & Co. or in such other name as is requested by an authorized representative of DTC (and any payment is made to Cede & Co. or to such other entity as is requested by an authorized representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest herein.] No. CUSIP No. 302570 BG0 [FORM OF FACE OF DEBENTURE] FPL GROUP CAPITAL INC FLOATING RATE DEBENTURES, SERIES DUE NOVEMBER 9, 2012 FPL GROUP CAPITAL INC, a corporation duly organized and existing under the laws of the State of Florida (herein referred to as the “Company”, which term includes any successor Person under the Indenture), for value received, hereby promises to pay to or registered assigns, the principal sum of Dollars on November 9, 2012 and to pay interest on said principal sum quarterly on February 9, May 9, August 9 and November 9 of each year commencing February 9, 2010 (each, an “Interest Payment Date”) at the Interest Rate (as defined below) until the principal hereof is paid or made available for payment.Interest on the Securities of this series will accrue from and including November10, 2009, to and excluding the first Interest Payment Date, and thereafter will accrue from and including the last Interest Payment Date to which interest has been paid or duly provided for (each, an “Interest Period”).No interest will accrue on the Securities with respect to the day on which the Securities mature.The interest so payable, and punctually paid or duly provided for, on any Interest Payment Date will, as provided in the Indenture referred to on the reverse hereof (the “Indenture”), be payable to the Person in whose name this Security (or one or more Predecessor Securities) is registered at the close of business on the “Regular Record Date” for such interest installment which shall be the close of business on the Business Day immediately preceding such Interest Payment Date so long as the Securities are held by a securities depository in book-entry form; provided that if the Securities are not held by a securities depository in book-entry form, the Regular Record Date will be the close of business on the fifteenth (15th) calendar day next preceding such Interest Payment Date; and provided further that interest payable at Maturity will be paid to the Person to whom principal is paid.Any such interest not so punctually paid or duly provided for will forthwith cease to be payable to the Holder of this Security on such Regular Record Date and may either be paid to the Person in whose name this Security (or one or more Predecessor Securities) is registered at the close of business on a Special Record Date for the payment of such Defaulted Interest to be fixed by the Trustee, notice of which shall be given to Holders of Securities of this series not less than ten (10) days prior to such Special Record Date, or be paid at any time in any other lawful manner not inconsistent with the requirements of any securities exchange, if any, on which the Securities of this series may be listed, and upon such notice as may be required by such exchange, all as more fully provided in the Indenture. The Securities of this series shall bear interest at a variable rate per annum (the “Interest Rate”) equal to the Three-Month LIBOR Rate (as defined below), plus 40 basis points.The Interest Rate for the period from November 10, 2009, the date of original issuance, to the first Interest Payment Date was determined on November 6, 2009.The Interest Rate on the Securities of this series for each subsequent Interest Period will be reset quarterly on the related LIBOR Rate Reset Date (as defined below). If any Interest Payment Date, other than a Redemption Date or the Stated Maturity of the Securities of this series, falls on a day that is not a Business Day, the Interest Payment Date will be postponed to the next day that is a Business Day (and without any interest or other payment in respect of such delay) with the same force and effect as if made on the Interest Payment Date, except that if such next Business Day occurs in the next succeeding calendar month, the Interest Payment Date will be the immediately preceding Business Day.If a Redemption Date or the Stated Maturity of the Securities of this series falls on a day that is not a Business Day, the payment of interest and principal will be made on the next succeeding Business Day (and without any interest or other payment in respect of such delay), and no interest on such payment will accrue for the period from and after a Redemption Date or the Stated Maturity.If any LIBOR Rate Reset Date falls on a day that is not a LIBOR Business Day (as defined below), the LIBOR Rate Reset Date will be postponed to the next day that is a LIBOR Business Day, except that if such next LIBOR Business Day occurs in the next succeeding calendar month, the LIBOR Rate Reset Date will be the immediately preceding LIBOR Business Day.The Interest Rate in effect on any LIBOR Rate Reset Date will be the applicable rate as reset on that date and the Interest Rate applicable to any other day will be the Interest Rate as reset on the immediately preceding LIBOR Rate Reset Date.The provisions of this paragraph shall supersede the provisions of Section113 of the Indenture to the extent the provisions are inconsistent. “Calculation Agent” means a banking institution or trust company to be appointed by the Company to act as calculation agent, initially being The Bank of New York Mellon. “LIBOR Business Day” means any Business Day on which dealings in deposits in United States Dollars are transacted in the London Inter-Bank Market. “LIBOR Interest Determination Date” means (i) the second LIBOR Business Day preceding each LIBOR Rate Reset Date, or (ii) November 6, 2009, in the case of the initial Interest Period. “LIBOR Rate Reset Date” means, subject to the paragraph immediately preceding the definition of “Calculation Agent” set forth above, the 9th day of February, May, August and November of each year continuing until Maturity, commencing on February 9, “Reuters Page LIBOR01” means the display designated as “LIBOR01” on Reuters 3000 Xtra (or such other page as may replace “LIBOR01” on such service or such other service displaying the
